Citation Nr: 1101812	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to May 1956.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO).  

In July 2009, the Board issued a decision which, in pertinent 
part, denied a claim for service connection for bilateral hearing 
loss.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2010, the 
parties to the appeal filed a Joint Motion for Remand.  That same 
month, the Court granted the motion, and remanded the matter to 
the Board.  The Board remanded the case to the RO for further 
development in October 2010.  The case is once again before the 
Board.  Unfortunately, the Board finds that an additional remand 
is necessary prior to review of the veteran's claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board remanded the case in October 2010 for a supplemental VA 
opinion to address the etiology of the Veteran's claimed 
bilateral hearing loss.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  The remand order noted that, in 
providing the opinion, "the VA examiner should comment on the 
Veteran's report regarding the onset and continuity of his 
hearing loss."  

In a December 2010 supplemental opinion, the VA examiner 
indicated that the claims file was reviewed, and opined that the 
Veteran's bilateral hearing loss was less likely than not caused 
by or a result of his military service.  Although the VA examiner 
provided a rationale for his opinion, he did not adequately 
address the Veteran's lay statements regarding in-service 
acoustic trauma, the onset of hearing loss in service, and/or any 
statements regarding the continuity of hearing loss since 
service.  

In this regard, the Board emphasizes that the Veteran is 
competent to report an injury which occurred in service.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has indicated that the Board may not rely on a medical 
opinion in which it is determined that a veteran's lay statements 
lack credibility solely because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical 
opinion must be based upon an accurate factual premise.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering 
a veteran's lay assertions of symptomatology that he is competent 
to observe, unless the Board has explicitly found that the 
assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).  The VA examiner must consider the Veteran's lay 
statements in rendering an opinion.

The Board finds, therefore, that a remand for an additional 
medical opinion is necessary.  See Stegall v. West, 11 Vet. App. 
268, 270 (1998), (holding that a remand by the Board imposes upon 
the Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should refer the case to an 
appropriate VA audiologist for a 
supplemental opinion.  If such examiner 
indicates that he or she cannot respond to 
the Board's question without examination 
of the Veteran, such should be afforded 
the Veteran.  If an examination is 
requested, all tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review prior 
to examination.  The examiner must review 
the entire claims folder, to include the 
Veteran's lay statements.  

In the supplemental opinion, the examiner 
must address the Veteran's statements 
regarding in-service acoustic trauma, the 
onset of hearing loss in service, and/or 
any statements regarding the continuity of 
hearing loss since service, noting that 
the Veteran is competent to report 
symptoms and treatment that he experienced

The examiner should render an opinion, 
based on the available evidence, as to 
whether bilateral hearing loss is at least 
as likely as not related to the Veteran's 
military service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  

2.  The RO/AMC should review the 
examination report to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO/AMC must 
implement corrective procedures at once. 

3.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).
 
